                                                                                 ckERK's OFFIC: u.:.Dlm kGOURT
                                                                                        ATARINGDQN,VA
                                                                                             FILED
                         IN TH E UN ITED STATES D ISTRICT COURT
                        FO R T H E W ESTE RN D IST R IG O F W R GIN IA
                                                                                         02T i 2212
                                  BIG ST O N E GAP D IW SIO N                        JULI . DLEY LE
                                                                                   BY:
                                                                                           P

U N IT E D STATE S O F AM E R ICA

V.                                                   CriminalNo 4 1l$
                                                                   .                        l3
RANDALLJ.U YSTONE
                                                                 Violations: 18U.S.C.j8754c)

                                         IN D ICTM EN T

                                         CO U N T O N E

       TheGrandlurychargesthat:'
        1.On oraboutlanuary11,2017,irltheW estem DisttictofVitgmi
                                                               '.aandelsewhere,
RANDALLJ.IQEYSTONE,knowinglytransmittedininterstatecommetceacommunicadon
containingathteattoitjttrethepetsonofanothet.
       2.On oraboutlanuary11,2017,RANDALLJ.IG YSTONE mailedalettertoVictim'1,at
an addressin Raleigh,N orth Carolina,with zip code 27601,stating itlpartffl-low 'd you like som eone
                                                         h.
toputabullitW:1inyottthead? How'dyoulikemetobetheonetodoitp''
       3.AllirzvioladonofTitle18,UrzitedStatesCode,Sectbn 875(c).
                                         C OU N T TW O

       1.Onoraboutlanuary11,2017,in theW estern DistdctofVirginiaandelsewhere,
RAND AT,
       LJ.IG YSTONE,knowinglytransnzittedirzintezstatecommerceacommunication
contliningathreattoitjutetlaepetsonofanother.
      r2.Onoraboutlanuary11,2017,RANDALLJ.IVEYSTONE mailedasecondletterto
Vicfim 1,ata second addressin Raleigh,N orf
                                          .h Carolirm,wit.
                                                         h zip code27613,stating in part



UnitedStatesv.Kvstone                                                            USA O 2017R00069
                                            Page1 of2

 Case 2:18-cr-00013-JPJ-PMS Document 1 Filed 10/24/18 Page 1 of 2 Pageid#: 1
Tfl-low'dyoulikesomeonetoputabllllit(.
                                     *)illyourhead? How'dyoulikemetobetheonetodo
it...?''

           3.A1linviolatbn ofTitle18,Urlited StatesCode,Secdon 875(c).

           ATRUEBIT,T,,this C7
                             $ dayofOctobet,2018.

                                                          /sGtandlut'yFotepetson

                 .
                               j
TH O M AS T.CULLEN
United StatesA ttozney




UnitedJJJ;/:Jv.XIII
                  J/t-:                                                   USAO 2017R00069
                                           Page2 of2

 Case 2:18-cr-00013-JPJ-PMS Document 1 Filed 10/24/18 Page 2 of 2 Pageid#: 2
